MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Sep 18 2018, 6:49 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Torrey Huston,                                           September 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-642
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia Gooden,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G21-1607-F3-28149



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018                Page 1 of 8
                                Case Summary and Issue
[1]   After Torrey Huston failed to appear at his jury trial, the trial court tried him in

      absentia. The jury found him guilty of possession of cocaine and dealing in

      cocaine; the trial court entered judgment of conviction for dealing in cocaine

      and sentenced him to twelve years. Huston appeals, raising only one issue for

      our review: whether the trial court abused its discretion in finding that he

      voluntarily waived his right to be present at trial and trying him in his absence.

      Concluding Huston waived his right to be present and the trial court properly

      tried him in his absence, we affirm.



                            Facts and Procedural History
[2]   In July of 2016, officers with the Indianapolis Metropolitan Police Department

      executed a valid search warrant on Huston’s house where they found eleven

      people, including Huston. Officers discovered drug paraphernalia throughout

      the house and needles, a book logging drug transactions, and other

      paraphernalia in Huston’s bedroom. Huston was arrested and charged with

      dealing in cocaine, a Level 3 felony, and possession of cocaine, a Level 5

      felony.


[3]   On November 21, 2017, Huston appeared in person and with counsel at a pre-

      trial conference. At that time, the court set a final pre-trial conference for

      January 24, 2018 and a jury trial for January 30, 2018. Huston also appeared in

      person and with counsel at the final pretrial conference on January 24, 2018.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 2 of 8
      During the conference, Huston, by counsel, moved to continue the jury trial

      scheduled for the following Tuesday, January 30, 2018, in order to secure a

      witness. Noting the age of Huston’s case, the trial court denied the motion to

      continue and confirmed the trial date for January 30, stating the case should

      “be ready to go on Tuesday.” Transcript, Volume II at 6.


[4]   On the date of trial, Huston failed to appear. Huston’s counsel attempted to

      contact him but was unsuccessful. While attempting to contact Huston,

      counsel learned that there was an active warrant for Huston due to a

      community corrections violation and noted that it was doubtful he would

      appear for trial because of the warrant. The State requested the trial proceed in

      his absence. Huston’s counsel objected and requested a continuance, arguing

      that Huston had the right to be present at his trial. The trial court denied the

      continuance and found that Huston knowingly and voluntarily waived his right

      to be present at trial:

              Alright. And, just for the record, um, the court did review
              [Lampkins v. State, 682 N.E.2d 1268 (Ind. 1997) and] based on the,
              um, language of that case which does as [counsel] state that a
              defendant . . . has a constitutional right to appear, that is subject
              to a knowing and voluntarily - - voluntary waiver, and the court
              does find that he has - - that Mr. Huston has knowingly and voluntarily
              waived his right to be present today. Um, as the best evidence that a
              defendant has knowingly and voluntarily waived his or her right
              to be present, as the defendant is present in court, or [sic] the date
              of the matter set for trial. Mr. Huston, as the court already stated
              was present in court on January 24th of 2018 at which time, um
              the - - the court stated this matter was set for trial on today’s date,
              obviously was previously set even before January 24th, which Mr.
              Huston was aware of. Mr. Huston’s counsel moved for a
              continuance on Mr. Huston’s behalf. The court denied that
              continuance, and the matter was confirmed. The court finds that

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 3 of 8
              Mr. Huston has failed to appear at least at this point at 10:12 a.m.,
              and then he’s knowingly and voluntarily waived his right to be
              present, and the court will proceed in his absence.

      Id. at 38-39 (emphasis added). The jury trial was held over the course of two

      days, January 30 and 31, and Huston did not appear either day. At the

      conclusion of the trial, the jury found Huston guilty as charged.


[5]   Huston was arrested on a bench warrant and appeared in court on February 28

      for sentencing, at which time he engaged in a colloquy with the court in which

      he acknowledged that he was aware of the scheduling pattern of pre-trials and

      jury trials, that he received written notice of the trial date, and that he was in

      court on January 24 when the trial date was confirmed. The trial court

      sentenced Huston to twelve years at the Indiana Department of Correction.

      Huston now appeals.



                                 Discussion and Decision
                                     I. Standard of Review
[6]   We evaluate whether the trial court erred in finding that Huston waived his

      right to be present at his trial and subsequently trying him in absentia for an

      abuse of discretion. Brown v. State, 839 N.E.2d 225, 231 (Ind. Ct. App. 2005),

      trans. denied. A trial court abuses its discretion when its decision is “clearly

      against the logic and effect of the facts and circumstances or if the decision is

      contrary to law.” Garrett v. Spear, 24 N.E.3d 472, 473-74 (Ind. Ct. App. 2014).




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 4 of 8
                              II. Right to be Present at Trial
[7]   The Sixth Amendment to the United States Constitution and Article 1, section

      13 of the Indiana Constitution provide a criminal defendant the right to be

      present at all stages of his or her trial. Lampkins v. State, 682 N.E.2d 1268, 1273

      (Ind. 1997). However, a defendant may waive this right and be tried in absentia

      when the trial court determines that the defendant knowingly and voluntarily

      waived that right. Id. When there is evidence that a defendant has knowledge

      of the trial date, the trial court may find that the defendant knowingly and

      voluntarily waived his or her right to be present and proceed in the defendant’s

      absence. Fennell v. State, 492 N.E.2d 297, 299 (Ind. 1986). The burden of

      showing the defendant waived this right rests with the State. Phillips v. State,

      543 N.E.2d 646, 648 (Ind. Ct. App. 1989). The “best evidence” of a

      defendant’s knowledge of the trial date is his or her “presence in court on the

      day that the trial date was set.” Id. at 647. To determine whether a defendant

      waived his or her right to be present, we consider the entire record, Holtz v.

      State, 858 N.E.2d 1059, 1061 (Ind. Ct. App. 2006), trans. denied, as well as the

      defendant’s explanation for his or her absence, Fennell, 492 N.E.2d at 299.


[8]   Huston argues that he did not knowingly and voluntarily waive his right to be

      present because he was confused about the trial date given his previous court

      appearances had been on Wednesdays and his “confusion about the actual day

      led to his failure to appear.” Appellant’s Brief at 15. He argues that he did not

      actually hear the date at the pre-trial conference, but believed his trial was

      January 31, not January 30. The State argues that Huston knowingly and

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 5 of 8
      voluntarily waived his right to be present because he received written notice of

      the trial date in November 2017 and was present in court on January 24, where

      he requested, by counsel, that the January 30 trial date be continued. The trial

      court then denied the motion for a continuance and confirmed the trial date in

      Huston’s presence. Huston subsequently failed to appear and did not contact

      his attorney or the court to explain his absence. Even if Huston believed his trial

      date to be January 31, he did not appear that day either despite his ongoing

      trial. Huston acknowledges that perhaps he “should have read the case

      management paper more closely or listened in court more intently, or come

      later, [but] he did not.” Id. The record is clear. Huston was present in court on

      January 24 when his trial date was confirmed, which is the “best evidence” that

      he was aware of his trial date and knowingly and voluntarily waived his right to

      be present at trial when he did not appear on that date. Phillips, 543 N.E.2d at

      647.


[9]   As for additional facts and circumstances, the State calls our attention to several

      other details surrounding Huston’s absence to further illustrate that he

      knowingly and voluntarily waived his right to be present. First, the State

      contends that Huston was aware of the pattern of scheduling pre-trial

      conferences on Wednesdays and trials on Tuesdays. Huston acknowledged this

      pattern in his colloquy with the trial court at his sentencing hearing. Second,

      Huston’s counsel acknowledged at trial that because there was an active

      warrant for Huston due to his community corrections violation, it was perhaps

      unlikely that he would appear for the trial, thus suggesting a possible


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 6 of 8
       explanation for his absence. Although Huston contends that the record is

       unclear as to why he did not appear for trial, namely whether it was to resolve

       the community corrections situation or to avoid arrest, neither explanation

       negates the evidence demonstrating that Huston was aware of his scheduled

       trial date.1


[10]   Huston’s assertion that he has a constitutional right to be present at his trial is

       correct. However, the evidence clearly establishes that Huston knowingly and

       voluntarily waived his right to be present at trial. Therefore, we conclude that

       the State met its burden of proving that Huston knowingly and voluntarily

       waived his right to be present and thus, the trial court did not abuse its

       discretion when it tried Huston in his absence.



                                                  Conclusion
[11]   For the foregoing reasons, we conclude that the trial court did not abuse its

       discretion in trying Huston in his absence. His conviction and sentence are

       affirmed.


[12]   Affirmed.




       1
         The trial court provided a final jury instruction regarding the effect of Huston’s absence from trial. On
       appeal, Huston briefly claims the instruction was insufficient to overcome the prejudice caused by his absence
       and corresponding inability to assist in his defense. However, the final jury instruction is not relevant to the
       issue of whether Huston’s absence was knowing and voluntary and he does not make any other cogent
       argument that the instruction was in error.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018                   Page 7 of 8
Baker, J., and May, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-642 | September 18, 2018   Page 8 of 8